UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-6506



BOBBY RAY WILSON,

                                              Plaintiff - Appellant,

          versus


PHYLLIS ELLIOTT; WANDA REGISTER; JOYCE FINE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-97-98-5-BR)


Submitted:   July 28, 1998                 Decided:   August 24, 1998


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby Ray Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Bobby Ray Wilson, a North Carolina inmate, appeals

the district court’s order denying relief on his 42 U.S.C. § 1983

(1994) complaint under 28 U.S.C.A. § 1915A (West Supp. 1998). We

have reviewed the record and the district court’s opinion and find

no reversible error. Notwithstanding that the district court incor-

rectly concluded that the American with Disabilities Act (“ADA”)1

did not apply to prisoners in state penal facilities,2 we find that

Wilson’s allegations failed to establish a violation of the ADA.

Accordingly, we affirm the district court’s order on these grounds.

Further, we deny Wilson’s motions for appointment of counsel and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




     1
         See 42 U.S.C. §§ 12131-12165 (1994).
     2
       Although the district court’s ruling was consistent with the
law then in effect in this circuit, see Amos v. Maryland Dep’t of
Pub. Safety & Correctional Servs., 126 F.3d 589, 600-01 (4th Cir.),
cert. granted in part, judgment vacated by, ___ U.S. ___, 66
U.S.L.W. 3474, 66 U.S.L.W. 3793, 66 U.S.L.W. 3798 (U.S. June 22,
1998) (No. 97-1113), the Supreme Court has since held that the ADA
“includes State prisons and prisoners within its coverage.” Penn-
sylvania Dep’t of Corrections v. Yeskey, ___ U.S. ___, 118 S.Ct.
1952, 1953, 66 U.S.L.W. 4481 (U.S. June 15, 1998) (No. 97-634).

                                  2